IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO      : No. 571 MAL 2016
PIPELINE, L.P. OF PERMANENT AND    :
TEMPORARY RIGHTS OF WAY FOR        : Petition for Allowance of Appeal from
THE TRANSPORTATION OF ETHANE,      : the Order of the Commonwealth Court
PROPANE, LIQUID PETROLEUM GAS,     :
AND OTHER PETROLEUM PRODUCTS       :
IN THE TOWNSHIP OF NORTH           :
MIDDLETON, CUMBERLAND COUNTY,      :
PENNSYLVANIA, OVER THE LANDS OF    :
R. SCOTT MARTIN AND PAMELA S.      :
MARTIN                             :
                                   :
                                   :
PETITION OF: R. SCOTT MARTIN AND   :
PAMELA S. MARTIN                   :

IN RE: CONDEMNATION BY SUNOCO      : No. 572 MAL 2016
PIPELINE, L.P. OF PERMANENT AND    :
TEMPORARY RIGHTS OF WAY FOR        : Petition for Allowance of Appeal from
THE TRANSPORTATION OF ETHANE,      : the Order of the Commonwealth Court
PROPANE, LIQUID PETROLEUM GAS,     :
AND OTHER PETROLEUM PRODUCTS       :
IN THE TOWNSHIP OF NORTH           :
MIDDLETON, CUMBERLAND COUNTY,      :
PENNSYLVANIA, OVER THE LANDS OF    :
DOUGLAS M. FITZGERALD AND          :
LYNDSEY M. FITZGERALD              :
                                   :
                                   :
PETITION OF: DOUGLAS M.            :
FITZGERALD AND LYNDSEY M.          :
FITZGERALD                         :

IN RE: CONDEMNATION BY SUNOCO      : No. 573 MAL 2016
PIPELINE, L.P. OF PERMANENT AND    :
TEMPORARY RIGHTS OF WAY FOR        : Petition for Allowance of Appeal from
THE TRANSPORTATION OF ETHANE,      : the Order of the Commonwealth Court
PROPANE, LIQUID PETROLEUM GAS,     :
AND OTHER PETROLEUM PRODUCTS       :
IN THE TOWNSHIP OF NORTH           :
MIDDLETON, CUMBERLAND COUNTY,      :
PENNSYLVANIA, OVER THE LANDS OF    :
HARVEY A. NICKEY AND ANNA M.                :
NICKEY                                      :
                                            :
                                            :
PETITION OF: HARVEY A. NICKEY AND           :
ANNA M. NICKEY                              :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.

      The Application for Relief in the Form of a Motion for Leave to File a Brief in

Opposition to the Petition for Allowance of Appeal is also DENIED.




                               [571- 573 MAL 2016] - 2